         Case 1:19-cv-00026-RAL Document 120 Filed 01/19/21 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 REV. AUGUSTUS SIMMONS ENOCH,                      )
                                                       Civil Action No. 1:19-cv-00026 (Erie)
                                                   )
              Plaintiff,                           )
                                                   )
                                                       RICHARD A. LANZILLO
 v.                                                )
                                                       United States Magistrate Judge
                                                   )
 DAVID PERRY, ET AL.,                              )
              Defendants                           )


                                MEMORANDUM AND ORDER

        Plaintiff has filed a Motion to take Depositions (ECF No. 119) of Defendants Lee, Perry,

Shaffer, Silbanda, Smith, and Klemm. Plaintiff’s motion is GRANTED in part and DENIED in

part.

        To the extent that Plaintiff is moving to take the oral depositions of these Defendants, the

request is GRANTED and he may do pursuant to dictates of Federal Rule of Civil Procedure 30, in

in strict compliance with that Rule.        This includes Plaintiff providing proper notice to the

Defendants. See Fed. R. Civ. P. 30(b)(1).

        To the extent that Plaintiff is requesting that the Court or Defendants arrange for or notice

the depositions, the request is DENIED, as arranging the depositions is Plaintiff’s responsibility

under Rule 30. To the extent that Plaintiff is requesting that Defendants or the Court pay the fees

associated with engaging a court reporter or the preparation of deposition transcripts, the request is

DENIED. See Fed. R. Civ. P. 30(b)(3)(A).

        It is not incumbent upon the Court, or the Defendant, to assume responsibility, logistically

or financially, for the depositions Plaintiff wishes to conduct. See, e.g., Tabron v. Grace, 6 F.3d 147,

159 (3d Cir. 1993), cert. denied, 510 U.S. 1196 (1994). “There is no provision in 28 U.S.C. § 1915 for

the payment by the government of the costs of deposition transcripts, or any other litigation


                                                   1
         Case 1:19-cv-00026-RAL Document 120 Filed 01/19/21 Page 2 of 2




expenses, and no other statute authorizes courts to commit federal monies for payment of the

necessary expenses in a civil suit brought by an indigent litigant.” Ball v. Struthers, Civil No. 1:11-CV-

1265, 2011 WL 4891026 at *1 (M.D.Pa. Oct. 13, 2011), cited with approval by Huertas v. Beard, 1:10-

CV-10, 2012 WL 1564513 (W.D. Pa. May 2, 2012). In light of the expense of oral depositions and

logistical difficulties presented to an inmate it is often preferable for inmates to seek discovery

through depositions by written questions pursuant to Rule 31 of the Federal Rules of Civil

Procedure, a copy of which will be mailed to Plaintiff with this Order.

        Finally, Plaintiff is reminded that discovery closes in this case on January 27, 2021, as

previously ordered by the Court. (ECF No. 118).

        AND NOW, this 19th day of January, 2021, IT IS HEREBY ORDERED that Plaintiff’s

motion is granted in part and denied in part as explained above.




                                                         ______________________
                                                         RICHARD A. LANZILLO
                                                         United States Magistrate Judge




                                                    2
